The Chancellor:
It is easier to lay down general principles defining multifariousness than to apply them to particular cases. Courts will not, on the one hand, encourage an unnecessary multiplicity of suits, and, pn the other hand, will not allow the plaintiff to join in his bill a multiplicity of different and distinct matters, so as to embarrass the defendant in his defense, or produce confusion, or to render the case complicated and difficult to be understood. Several matters perfectly distinct and having no relation one to the other, and no common foundation, cannot be united in one bil' against one defendant. Story’s Equity Pleading and Practice, § 271. A bill for an accounting against two distinct partnerships would be multifarious, though one of the defendants be a partner in both firms. Griffin v. Merrill, 10 Md. 364. So, too, it would be faulty to combine in one suit a claim against one person as an individual and another claim against him in a representative capacity. Davoue v. Fanning, 4 Johns. Ch. (N. Y.) 199.
There is but one purpose in the bill, based on one supporting fact, viz., to recover for the complainants their shares of the property of Winifred Cottingham which would otherwise have come to them had not the defendant fraudulently taken advantage of the mental incapacity of Winifred Cottingham and caused her to convey and transfer all her property. The mental incapacity of Winifred Cottingham, and the fraud of the defendant, run through the whole bill, according to the allegations thereof. It is not the case where by several sets of fraudulent representations by different persons, at different times, a person was deprived of several parcels of property now in the hands of several persons. In the absence of a com*277bination, or conspiracy, a bill could not be maintained which would include all the offenders and all the property, for there would be a diversity of interests, of subject matter, of proofs and of relief, and neither party defendant would be interested in, or should be affected by, the case against any of the other defendants. Where a person mentally incompetent is by the fraud of A. induced to convey land to A. and personal property to B., and B. gives to A. the property he obtained from the lunatic, a bill could surely be maintained against A. to recover both the real and personal property, and it would not be multifarious. None of the authorities submitted establish any rule which would make it multifarious. Yet this is substantially the case made by the bill. Margaret A. Healy is the sole beneficiary under the will of Robert T. Cottingham, and will actually receive, as such, a sum of money equal to about four-fifths of the amount of money of which Winifred Cottingham, while mentally incompetent, was defrauded by Margaret A. Healy by placing it under the control of Robert T. Cottingham.
There is but one person defendant, viz., Margaret A. Healy, and in this case the bill is not made multifarious by making her a defendant as an individual, as administratrix of Winifred Cottingham and as executrix of Robert T. Cottingham. Indeed, it is probably necessary to do so, for if Winifred Cottingham was mentally incompetent, then the money on deposit in the Wilmington Savings Fund Society to her credit, and removed therefrom by reason of the fraud of the defendant, must be accounted for by Margaret A. Healy as administratrix of Winifred Cottingham, and also as executrix of Robert T. Cottingham she would have duties to perform with respect to that money. As an individual she holds title to the real estate of Winifred Cottingham, alleged to have been fraudulently obtained while Winifred Cottingham was incompetent. The whole case concerning all the property hangs together properly (to paraphrase Lord Eldon’s language), and there is not a misjoinder of two or more causes of suit in one action, or more than one defendant with different interests.
In Beatty v. Hinckley, (C. C.) 1 Fed. 385, 386, the beneficiaries in remainder under a trust brought a bill against one who *278was both executor of the deceased trustee and a grantee and holder of part of the trust property, the complainants seeking by the suit to recover from the estate and property of the deceased reimbursement for breaches of trust whereby the trust estate had been wasted. It was held not to b.e multifarious to join the claims against the estate of the trustee in the hands of his executrix, his widow, with the claim against the widow to account for the trust property improperly conveyed to and improperly held Sty her. The Court said:
“The claims, however, are not distinct. There is really but one claim, and that in favor of the orators against the estate of the testator in her hands as executrix. That property is claimed because, as between her and the orators, it is a part of the same estate, to be reached in her hands in the same manner as any other part.”
This case is instructive and helpful.
In Attorney General v. St. John’s College, 7 Sim. 241, the Vice Chancellor said that one test to ascertain whether an information was multifarious, or embraced one object only, was to ascertain whether one defense could be made to the whole of it. Applying this test, it is clear that the bill now under consideration'is not multifarious, because one defense can be made to the whole of it, viz., that Winifred Cottingham was not mentally incompetent, but sane when the alleged fraud was practiced on her.
In this case, then, as the combination of subject matter and parties cannot conceivably embarrass the defendant in making her defense, or produce confusion, render the case complicated or difficult to be understood, but will rather consolidate and simplify the determination of the rights of all parties in interest, the discretion of the Court is not moved to declare the bill multifarious. The demurrer will be overruled and the defendant ordered to plead to or answer the bill within a time to be fixed.
Let an order be entered accordingly.